Citation Nr: 0935946	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  07-01 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury, other than loose teeth.  

2.  Entitlement to service connection for a dental disorder 
characterized as loose teeth for the purposes of establishing 
entitlement to compensation.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from March 1946 to March 
1949.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.  The Veteran limited his appeal to the 
issues listed on the front page of this decision.  See 
October 11, 2006 and December 26, 2006 correspondence from 
the Veteran; see also March 27, 2006 and August 14, 2009 
correspondence from representative.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2008).


FINDINGS OF FACT

1.  A head injury is not attributable to service.  

2.  The Veteran did not incur dental trauma during service.


CONCLUSIONS OF LAW

1.  A head injury was not incurred or aggravated in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002 & Supp. 
2008); 38 C.F.R. §§ 3.303, 3.304 (2008).

2.  The criteria for service-connected compensation for a 
dental disability characterized as loose teeth are not met.  
38 U.S.C.A. §§ 1110, 1131, 1712 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.303, 3.381 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
VCAA letter was sent in January 2006.  Thereafter, an 
additional VCAA letter was issued in December 2006.  These 
letters cumulatively satisfied the duty to notify provisions.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The claimant was 
aware that it was ultimately the claimant's responsibility to 
give VA any evidence pertaining to the claim.  The VCAA 
letter told the claimant to provide any relevant evidence in 
the claimant's possession.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004) (Pelegrini II).  ).  In 
particular, the VCAA notification: (1) informed the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informed the 
claimant about the information and evidence that VA will seek 
to provide; and (3) informed the claimant about the 
information and evidence that the claimant is expected to 
provide.  

In any event, the Board finds that any deficiency in the 
notice to the claimant or the timing of these notices is 
harmless error.  See Overton v. Nicholson, 20 Vet. App. 427, 
435 (2006) (finding that the Board erred by relying on 
various post-decisional documents to conclude that adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
claimant, the United States Court of Appeals for Veterans 
Claims (Court) found that the evidence established that the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim, and found that the error 
was harmless, as the Board has done in this case.)  

If any notice deficiency is present in this case, the Board 
finds that any prejudice due to such error has been overcome 
in this case by the following: (1) based on the 
communications sent to the claimant over the course of this 
appeal, the claimant clearly has actual knowledge of the 
evidence the claimant is required to submit in this case; and 
(2) based on the claimant's contentions as well as the 
communications provided to the claimant by VA, it is 
reasonable to expect that the claimant understands what was 
needed to prevail.  See Shinseki v. Sanders/Simmons, 129 
S.Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, "the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. 
App. 112, 118 (2007).

VA also fulfilled its duty to obtain all relevant evidence 
with respect to the issue on appeal.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The claimant's service treatment records, 
VA medical treatment records, and identified private medical 
records have been obtained, to the extent available.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no 
indication in the record that any additional evidence, 
relevant to the issue decided herein, is available and not 
part of the claims file.  The claimant was also afforded a VA 
examination in February 2006.  38 C.F.R. § 3.159(c)(4).  The 
examination was adequate because the claims file was 
reviewed, the Veteran's reported history was reviewed, a 
physical examination was conducted, and an opinion was 
rendered.  The records satisfy 38 C.F.R. § 3.326.

The claimant was also sent a letter regarding the appropriate 
disability rating or effective date to be assigned in March 
2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

In summary, the Board finds that "it is difficult to discern 
what additional guidance VA could have provided to the 
veteran regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc) (observing that "the VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 
116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(both observing circumstances as to when a remand would not 
result in any significant benefit to the claimant).


Competency and Credibility

The Veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the Veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified through education, training or 
experience to offer medical diagnoses, statements or 
opinions.  See Duenas v. Principi, 18 Vet. App. 512, 520 
(2004).  A layperson is generally not capable of opining on 
matters requiring medical knowledge.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. 
App. 124, 127 (1998).  Thus, while the Veteran is competent 
to report what comes to him through his senses, he does not 
have medical expertise.  See Layno v. Brown, 6 Vet. App. 465 
(1994).  

However, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) has held that lay evidence is one 
type of evidence that must be considered and competent lay 
evidence can be sufficient in and of itself.  The Board, 
however, retains the discretion to make credibility 
determinations and otherwise weigh the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This would include weighing the 
absence of contemporary medical evidence against lay 
statements.  

In Barr v. Nicholson, 21 Vet. App. 303 (2007), the Court 
indicated that varicose veins was a condition involving 
"veins that are unnaturally distended or abnormally swollen 
and tortuous."  Such symptomatology, the Court concluded, 
was observable and identifiable by lay people.  Because 
varicose veins "may be diagnosed by their unique and readily 
identifiable features, the presence of varicose veins was not 
a determination 'medical in nature' and was capable of lay 
observation."  Thus, that veteran's lay testimony regarding 
varicose vein symptomatology in service represented competent 
evidence.  

In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007), 
the Federal Circuit determined that lay evidence can be 
competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

However, although the Veteran is competent in certain 
situations to provide a diagnosis of a simple condition such 
as a broken leg or varicose veins, the Veteran is not 
competent to provide evidence as to more complex medical 
questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 
(2007).

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  See Barr. 

The Veteran in this case contends that he was in a jeep 
accident during service.  He maintains that he was thrown 
from the jeep and suffered head and dental trauma.  The 
Veteran is competent to make a report of hitting his head and 
teeth.  However, the Board must also assess the credibility 
of such statements.  

A review of the service treatment records reflects that the 
Veteran was in a jeep accident in April 1947.  The Veteran 
was riding from the back of a jeep when the driver turned it 
around on the road while going too fast.  The Veteran was 
thrown out and then the jeep turned over.  The Veteran landed 
on his right ankle and injured that ankle.  The subsequent 
treatment records reflect treatment for the right ankle.  The 
Veteran did not report nor does the record reflect that he 
suffered a head injury or injured his teeth in any way.  The 
Board finds the documentary record to be more probative than 
the Veteran's current contentions that he hit his head and 
teeth when he was thrown out of the jeep prior to its 
overturning.  The Board finds that it unlikely that the 
Veteran would fail to report all of his injuries following 
the accident when he was receiving treatment.  Moreover, the 
Board finds that it is unlikely that a head injury that 
included dental trauma such as loose teeth would not be 
identified on the physical examination and evaluations 
following the accident.  In addition, the subsequent 
discharge examination did not reveal any residual of a head 
or dental injury due to an inservice accident.  The head and 
mouth were reported to be normal.  The dental code was marked 
Class II.  The Board finds that the Veteran's recollections 
that he injured his head and teeth in the inservice jeep 
accident are not supported by the contemporaneous record and 
thus, cannot be deemed to be of sufficient probative weight.  


Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. §§ 3.303, 3.304.  

Further, VA regulation provides that, with chronic disease 
shown as such in service (or within an applicable presumptive 
period under section 3.307) so as to permit a finding of 
service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of an evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the inservice 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

The Court has consistently held that, under the law cited 
above, "[a] determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the U.S. Court of Appeals for the 
Federal Circuit (Federal Circuit), which has stated, "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

If lay testimony is determined to be credible, it establishes 
two of the three elements required for service connection 
under 38 C.F.R. § 3.303(b): (1) that the condition was 
"noted" in service, and (2) evidence of post-service 
continuity of the same symptomatology.  See Savage v. Gober, 
10 Vet. App. 488 (1997).  The third element, evidence of a 
relationship between the present disability and the post-
service symptomatology, may be established through lay 
testimony if the relationship and the disability are capable 
of lay observation.  See id; Hickson v. West, 12 Vet. App. 
247, 253 (1999).  
 
As noted above, the Veteran's report is not supported in this 
case and therefore, not credible as to inservice head and 
dental trauma.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

As noted, the service treatment records reflected an 
inservice jeep accident, but no incident of injury to the 
head or teeth.  The absence of evidence constitutes negative 
evidence tending to disprove the claim that the Veteran 
suffered from a head and/or dental injury in service which 
resulted in chronic disability or persistent symptoms 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact).

Post-service, the Veteran filed a claim for compensation in 
December 2005.  A veteran's delay in asserting a claim can 
constitute negative evidence that weighs against the claim.  
Shaw v. Principi, 3 Vet. App. 365 (1992).

In conjunction with his claim, the Veteran was afforded a VA 
examination in February 2006.  The examiner reviewed the 
claims file and also noted that while the service treatment 
records documented a report of a jeep accident which injured 
the Veteran's right ankle, there was no report in the file 
regarding a head injury.  Post-service, it was noted that the 
Veteran had suffered work-related injuries as well as 
multiple motor vehicle accidents.  A physical examination was 
performed and the Veteran reported having some memory 
impairment as well as blackouts.  The examiner opined that 
with the information reviewed in the claims file including 
the service treatment records and in discussing the Veteran's 
history with him, it was not at least as likely as not that 
any current head problems were related to military service.  
Rather, it was more likely than not that current problems 
were due to multiple post-service motor vehicle and work 
accidents.  

There is no credible evidence that an inservice injury to the 
head or teeth occurred.  Further, the competent medical 
evidence shows that any current residuals of head trauma are 
not related to service.  The Board attaches significant 
probative value to this opinion, as it is well reasoned, 
detailed, consistent with other evidence of record, and 
included an access to the accurate background of the Veteran.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors 
for assessing the probative value of a medical opinion 
include the thoroughness and detail of the opinion.).

The Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record.  Hensley v. Brown, 5 Vet. App. 155 (1993).  
Neither the Board nor the Veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, 
health professionals are experts and are presumed to know the 
requirements applicable to their practice and to have taken 
them into account in providing a diagnosis.  See Cohen.  

Accordingly, service connection for residuals of a head 
injury is not warranted.  

With regard to the claim of service connection for loose 
teeth, under current VA regulations, compensation is only 
available for certain types of dental and oral conditions 
listed under 38 C.F.R. § 4.150, such as impairment of the 
mandible, loss of a portion of the ramus, and loss of a 
portion of the maxilla.  Compensation is available for loss 
of teeth only if such is due to loss of substance of body of 
maxilla or mandible.

Otherwise, a veteran may be entitled to service connection 
for dental conditions including treatable carious teeth, 
replaceable missing teeth, dental or alveolar abscesses, and 
periodontal disease, for the sole purposes of receiving VA 
outpatient dental services and treatment, if certain criteria 
are met.  38 U.S.C. § 1712; 38 C.F.R. §§ 3.381, 17.161.

The rating activity should consider each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service and, when 
applicable, to determine whether the condition is due to 
combat or other in-service trauma, or whether the veteran was 
interned as a prisoner of war.  38 C.F.R. § 3.381(b).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that 
there is no basis for compensation for any dental disorder.  
The Board notes that the Veteran's claim is for compensation 
based on dental trauma, yet, as noted, there is no record of 
dental trauma and the Board has determined that the Veteran's 
contentions in that regard are not credible and unsupported 
in the record.  

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

In this case, the Veteran had nearly all normal teeth on his 
discharge examination.  Tooth numbered 7 on the lower right 
was a restorable carious tooth and tooth numbered 8 on the 
lower right was impacted.  He was designated as having Class 
II eligibility, but the record does not reflect that he 
applied for any dental treatment in the initial year after 
service.  As noted, the Veteran currently seeks compensation 
based on loose teeth based on claimed inservice trauma.  
Thus, he is seeking Class I eligibility.  However, the record 
does not demonstrate the existence of a current dental 
condition for which service connection might be granted.  
Current January 2007 dental records show that the Veteran has 
had tooth extractions, but there is no competent and credible 
evidence attributing such extractions to service.  Although 
the Veteran asserts that he incurred dental trauma in 
service, his assertions are not supported in the record and 
are not probative.  The service treatment records do not 
reveal any such trauma.  Further, the Veteran has not been 
shown to have loss of teeth due to the loss of substance of 
the body of the maxilla or mandible nor does he have any of 
the other dental disorders listed under 38 C.F.R. § 4.150, 
Diagnostic Codes 9900-9916.  Accordingly, service connection 
for loose teeth is not warranted.


Conclusion

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations. 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102.  The preponderance is against the Veteran's 
claims, and they must be denied.

ORDER

Entitlement to service connection for residuals of a head 
injury, other than loose teeth is denied.  

Entitlement to service connection for a dental disorder 
characterized as loose teeth for the purposes of establishing 
entitlement to compensation is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


